Citation Nr: 0109113	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  95-35 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a respiratory 
disorder due to an undiagnosed illness as a result of 
service during the Persian Gulf War pursuant to 38 C.F.R. 
§ 3.317.

2. Entitlement to service connection for joint pain, claimed 
alternatively as arthralgia, due to an undiagnosed illness 
as a result of service during the Persian Gulf War 
pursuant to 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran had active duty from September 1972 to February 
1973 and from September 1990 to March 1991.  He was in the 
Persian Gulf from October 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In part because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, in 
part, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that should be 
rendered, in part, to comply with the VCAA.  However, it is 
the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

The veteran claims entitlement to service connection for a 
respiratory disorder due to undiagnosed illness as a result 
of service in the Persian Gulf War.  An August 1999 VA 
examination, however, diagnosed the veteran's respiratory 
disorder as mild to moderate small airway disease.  The 
examiner indicated that the disorder is "most likely" 
related to his long history of smoking and chronic 
obstructive pulmonary disease, although it is "possible" 
that it was aggravated by exposure to gas fumes while in the 
military.  Therefore, although the veteran's respiratory 
disorder has been diagnosed, the Board finds that a medical 
opinion is needed to clarify whether it is as likely as not 
that this disorder was aggravated by service in the Persian 
Gulf.

In addition, the veteran claims that he developed joint pain 
or arthralgia during military service.  Although medical 
opinions of record do indicate that the veteran suffers from 
carpal tunnel syndrome of the left wrist, it is not clear 
whether this diagnosis accounts for or addresses the 
generalized soreness and pain of the joints.  Therefore, the 
Board finds that a medical opinion is needed to clarify the 
site of the veteran's complaints of pain and to address the 
veteran's complaints of pain as they relate to service in the 
Persian Gulf and undiagnosed illness.  Therefore, the Board 
finds that the claim should remanded for an opinion to 
determine the nature and etiology of the veteran's current 
complaints and their potential relationship to service in the 
Persian Gulf.

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there are additional medical records that have not been 
submitted, the appellant is free to highlight the records, 
and submit them, or request the RO's assistance in obtaining 
the records.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with treatment for any of the claimed 
disabilities not already associated with 
the claims file, including any pre-
service treatment for a respiratory 
disorder.  After securing the necessary 
releases, the RO should make all 
reasonable efforts to obtain medical 
records identified by the veteran.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Further, the veteran should be 
scheduled for an appropriate VA 
examination for an opinion regarding his 
respiratory disorder.  The examiner is 
requested to express an opinion as to the 
following questions:

(a)  What is the nature of the veteran's 
current respiratory disorder?

(b)  Does the record establish that the 
veteran's respiratory disorder pre-
existed the veteran's period of military 
service?  

(c)  If a respiratory disorder pre-
existed the veteran's period of military 
service, does the entire record covering 
the condition of the veteran's disorder 
prior to, during, and subsequent to 
military service make it as likely as not 
that the current respiratory disorder was 
an aggravation of a pre-existing 
condition beyond the natural progress to 
be expected by reason of the inherent 
character/nature of the condition?

(d)  If there is no evidence of a pre-
existing respiratory disorder, the 
examiner is asked to determine whether it 
is as likely as not that the veteran's 
respiratory disorder was manifested 
during his period of active military 
service.

The examiner is asked to identify the 
information on which he/she based the 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon.

4.  Thereafter, the entire claims file, 
to include records obtained pursuant to 
the above, should be directed to the 
appropriate VA examiner for an 
examination and opinion regarding the 
relationship between the veteran's 
complaints of joint pain and duty in the 
Persian Gulf.  At the outset of the 
examination, the veteran should specify 
which joints he believes have become 
symptomatic as a result of undiagnosed 
illness.  Specifically, the examiner is 
requested to express an opinion as to the 
following questions:

(a)  What is the nature of the veteran's 
current complaints of joint pain?

(b)  Does the record establish that the 
veteran's current complaints of joint 
pain are as likely as not related to 
military service in the Persian Gulf?  In 
responding to this question, the examiner 
should indicate the degree to which the 
opinion is based upon the objective 
findings of record as opposed to the 
history as provided by the veteran.

(c)  If it is determined that the 
veteran's complaints of joint pain are 
not related to service in the Persian 
Gulf, then the examiner should provide an 
opinion as to a general medical nexus 
between the current complaints and 
military service, if any.  

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be determined 
without additional examination, such 
examination should be scheduled.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

6.  Thereafter, the matters should be 
readjudicated by the RO.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No opinion as 
to the outcome in this case is intimated by the action taken 
herein.  The appellant need undertake no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





